DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they include the following reference character(s) not mentioned in the description: “600a” and “600b” as shown in figure 6A and 6B cannot be found in the specification.  
The drawings are objected to because reference character "702" has been used to designate both the initial step in Figure 7 and in Figure 8, as shown in paragraphs 77 and 89 of the specification as filed, while Figure 8 labels the initial step with reference character 802.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d)  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 3, 7, 15, 17, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, lines 5-6; claim 2, lines 2 and 2; claim 7, lines 1-2; claim 15, line 1; claim 17, line 2; and claim 20, lines 1 and 2, recite the limitation, “the coconuts.”  This limitation lacks proper antecedent basis.  As claim 1 recites “one or more coconuts,” the above recited limitation is unclear as to whether it is intended to limit the claim to more than one coconut or whether it is still intended to refer to one or more coconuts.
Similarly, claim 21 recites, “the dried dehusked coconut” on line 5.  On line 4, the claim recite, “at least one dried dehusked coconut.”  Therefore, the above limitation, “the dried dehusked coconut” lacks proper antecedent basis as it is unclear as to whether the limitation only requires one dehusked coconut or whether it is intending to refer one or more dried dehusked coconuts. 
Claim 7 also recites the limitation, “slow freezing,” which is seen to be a relative term not clearly defined by the claims or specification.  The specification refers to a slow freezing unit as a “standard freezer,” but this is not seen to clearly define what can be construed as “slow” freezing, and therefore the limitation is seen to be indefinite.
Claim 3 is rejected based on its dependence to a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by either Rosich (US 20110027439) or Goldman (US 7897189).
Regarding claim 21, Rosich discloses a system that comprises a drying unit for reducing moisture content in fruits and vegetables (see paragraphs 25, 33-36) and further discloses a freezer to freeze fruits and vegetables (see paragraph 13, 26, 29).  The drying unit as disclosed by Rosich is seen to be read on the unit claimed because Rosich a controlled humidity space for drying and this is seen to read on a drying room for removing moisture from food.  
Regarding claim 21, Goldman discloses a drying unit (108; column 4, line 44; column 5, lines 26-30), which Goldman reads on a room for removing moisture from the food.  Goldman further discloses a freezer (112; column 4, lines 61-67).  
As the claim is directed to a system, the claim has been construed to be an apparatus.  As such, it is noted that the claim is not seen to be limited by the particular material or article worked upon, but rather, is limited by the apparatus being claimed (see MPEP 2115). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasco (US 20150118371) in view of Rosich (US 20110027439) and Goldman (US 7897189).
Regarding claim 1, Velasco teaches a method for preparing frozen coconut containing frozen coconut meat and frozen coconut water, the method comprising: dehusking one or more coconuts to remove an outer green layer and at least a substantial majority portion of a fibrous husk thereof (see at least, paragraph 13 - “removal from the coconut husk and shell”; paragraph 14).  Velasco further teaches freezing the coconuts in an environment at or below 0 degrees Celsius (see paragraph 15 - “blast freezing”; paragraph 29: -35°C).
Claim 1 differs from Velasco in specifically reciting, “drying the coconuts until each of the coconuts weighs 95% or less of its weight prior to drying.” 
However, Goldman teaches that it has been desirable to first partially dry agricultural produce so as to reduce between 5-20% of the weight of the produce (see column 2, lines 5-12) of uncut (i.e. whole) agricultural produce (see at least, the abstract) prior to freezing for the purpose of providing agricultural produce that can maintain fresh like qualities when thawed from frozen (see column 1, lines 35-39).  
Rosich further teaches whole, peeled horticultural foods (see the abstract; paragraph 1) which can have 6-10% of the water content removed (see paragraph 25, 33-36) prior to freezing, for the purpose of preventing disruption of the internal structure or the cell walls of the food so that when the food is thawed the properties are similar to that of the food prior to freezing (see paragraph 24).  Rosich teaches that simple freezing can cause the water in the cells to freeze which can form ice crystals that crack the cell walls of the fruit, thus altering the texture when thawing (see paragraph 11, 12).  Additionally, Velasco teaches that any method that maintains the cell wall, and prevents breaking of the cell wall may be used (see paragraph 30).  To thus modify Velasco, who teaches a freezing step, and to first remove a portion of moisture from the dehusked coconuts, such as between 5-20% would have been obvious to one having ordinary skill in the art, for the purpose of retaining the desired texture to the coconuts upon thawing.  As per paragraph 58 of Applicant’s specification as filed, it is noted that the coconuts weight 95% or less of its weight prior to drying is indicative of a particular loss of moisture being 5% or more.
Regarding claim 3, Goldman teaches using drying chambers such as those known in the art, including convention drying (see column 6, lines 21-27).  Goldman further evidences using temperatures of greater than 25°C (see table 1, which shows 
Regarding claim 7, Velasco teaches air blast freezer (see paragraph 28, 30) as well as flash freezing (see paragraphs 13, 22, 29).  While not specific to an “air blast tunnel or a shock freezing unit, it is noted that Rosich also teaches a mechanical freezing tunnel (i.e. an air blast tunnel), as well as shock freezing with liquid nitrogen (see the abstract: “flashily frozen in a tunnel or closet with liquid nitrogen… or mechanical cooling”).   Goldman also teaches a quick freezing air tunnel (see item 112; column 2, lines 54-59).  Modification of Velasco if necessary would have been obvious to one having ordinary skill in the art, based on conventional expedients for freezing whole, uncut agricultural produce for preservation thereof. 
Regarding claim 15, Velasco teaches that the coconuts contain at least one layer of coconut meat.
Regarding claim 17, Velasco teaches freezing at temperatures below -18°C, such as -35°C, as discussed above (see Velasco, paragraph 28).
Regarding claim 21, it is noted that the combination teaches a system that includes a drying unit, as taught by Goldman and Rosich, would have been capable of removing 5% of the initial weight of the coconut.
Velasco further teaches a freezer to freeze the dried dehusked coconut to a fully frozen coconut.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Velasco (US 20150118371) as the primary reference, and in further view of Webster (US 3297454), Harper (CA 763671) and De La Mora (MX 186456) as evidenced De La Mora (US 20040071846)
Regarding claim 2, Velasco teaches an air blast freezer (see paragraph 28, 30) as well as flash freezing (see paragraphs 13, 22, 29).  Rosich also teaches a mechanical freezing tunnel (i.e. an air blast tunnel), as well as shock freezing with liquid nitrogen (see the abstract: “flashily frozen in a tunnel or closet with liquid nitrogen… or mechanical cooling”).   Goldman also teaches a quick freezing tunnel (see item 112; column 2, lines 54-59).
Claim 2 differs from the combination applied to claim 1 above, in specifically reciting, prior to freezing the coconuts, chilling the coconuts to partially freeze the coconuts.
It is noted however, that Webster teaches precooling fruits and vegetables (see column 6, lines 14-16, 60-65), to temperatures such as 30°F (column 7, lines 71-75) for the purpose of improving the economics of freezing.  It would have been obvious to one having ordinary skill in the art, that using temperatures below 32°F would have resulted in some degree of partial freezing via a chilling step.  
Harper also teaches providing a pre-chilling to partially freeze fruits (page 6, lines 22-30; page 3, lines 13-16) prior to fully freezing, for the purpose of preventing cracking or shattering of the food products (see page 3, lines 16-20); and De La Mora evidences using freezing such as liquid nitrogen shock freezing for freezing coconuts (see ‘846 paragraph 16).  
To thus modify the combination and to first partially freeze the coconuts prior to a flash/shock freezing step would have been obvious to one having ordinary skill in the art, for the purpose of improving the economics of freezing as well as for preventing cracking or shattering of the food products. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Velasco (US 20150118371) as the primary reference, and in further view of Knowles (US 2385140).
Regarding claim 2, Velasco teaches an air blast freezer (see paragraph 28, 30) as well as flash freezing (see paragraphs 13, 22, 29).  Rosich also teaches a mechanical freezing tunnel (i.e. an air blast tunnel), as well as shock freezing with liquid nitrogen (see the abstract: “flashily frozen in a tunnel or closet with liquid nitrogen… or mechanical cooling”).   Goldman also teaches a quick freezing tunnel (see item 112; column 2, lines 54-59).
Claim 2 differs from the combination applied to claim 1 above, in specifically reciting, prior to freezing the coconuts, chilling the coconuts to partially freeze the coconuts.
Knowles teaches that it has been advantageous when preserving foods such as fruit (column 4, lines 53-61), to first partially freeze prior to fully freezing the fruit (see column 1, lines 45-50), where the partial freezing has been advantageous for preventing the foods from sticking to each other or to the equipment associated with freezing while decreasing the need to defrost the refrigeration equipment (see column 1, lines 14-32). 
To thus modify the combination and to partially freeze the coconuts prior to fully freezing would thus have been obvious to one having ordinary skill in the art, for preventing the coconuts from sticking to each other during freezing, as well as for improving the efficiency of the freezing process due to reduced maintenance.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Velasco (US 20150118371) as the primary reference, and in further view of Wight (US 20070026120) and De La Mora (MX 186456) as evidenced De La Mora (US 20040071846).
Claim 20 differs from the combination applied to claim 1 in specifically reciting, “treating the coconuts in a solution to minimize oxidation of the coconuts.”
However, Wight further teaches that it has been conventional to provide an antioxidant to fruit such as coconuts (see the abstract; paragraph 10, 16) to minimize oxidation (see paragraph 112).  De La Mora teaches that it has been notoriously conventional to disinfect coconuts using antioxidants (see ‘846; paragraph 9 which refers to MX 186456).  To thus modify the combination and to treat the coconuts to minimize oxidation would have been obvious to one having ordinary skill in the art, for its art recognized and applicant’s intended function of minimizing oxidation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792